          Case 1:19-cr-00460-KMW Document 79 Filed 04/12/21 Page 1 of 2



                                                              USDC SDNY
                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                 DOC #: - - -- - - --
--------------------------------------------------------X     DA TE FILED: May 20, 2020
UNITED STATES OF AMERICA

                                                                         SEALED
                 -v.-
                                                                      19-CR-460 (KMW)
TODD KOZEL,                                                         OPINION & ORDER
                                   Defendant.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        Defendant Todd Kozel is under investigation by a grand jury for various criminal

violations of federal tax law.      The United States has moved to compel Defendant to comply

with a grand jury subpoena, dated March 3, 2020 (the "Subpoena").            The Subpoena requires

Defendant to produce the records he is required to maintain pursuant to 31 C.F.R. § 1010.420,

which pertain to foreign financial accounts, for the past five years.      Defendant asserts that the

Fifth Amendment protects him from complying with the Subpoena, because producing the

requested documents might be self-incriminating.

        The Fifth Amendment protects defendants from being compelled to produce documents

when the "act of production" would communicate the existence or authenticity of incriminating

documents.      United States v. Hubbell, 530 U.S. 27, 37 (2000).       One exception to this rule is the

"required records" exception.        Under this exception, the Fifth Amendment provides no

protection where a defendant is compelled to produce certain documents that must be maintained

pursuant to a civil regulatory regime.        Shapiro v. United States, 335 U.S . 1, 32 (1948).

         The records that must be kept pursuant to 31 C.F.R. § IO 10.420 are "required records"

because they must be maintained in compliance with the Bank Secrecy Act ("BSA"), a valid civil
        Case 1:19-cr-00460-KMW Document 79 Filed 04/12/21 Page 2 of 2




regulatory regime.   In re Grand Jury Subpoena Dated February 2, 2012, 741 F.3d 339, 352 (2d

Cir. 2013).   Thus, both the contents of these records and the act of producing them, even when

incriminating, may be compelled by a grand jury subpoena.        See id.

       Defendant's arguments to the contrary are not persuasive.       Defendant claims his case is

governed by United States v. Greenfield, 831 F .3d 106, 116 n.6 (2d Cir. 2016), in which the

Second Circuit held that BSA records more than five years old are not subject to the required

records exception because they need not be maintained by law.       Here, the records requested by

the Subpoena all fall within the five year period during which individuals are required to

maintain records under the BSA.     The Court is also unconvinced by Defendant's speculation

that the Government is improperly using the Subpoena in support of its prosecution of a separate,

already-indicted wire fraud case that is presently pending against Defendant.     See United States

v. Kozel, 19-CR-460 (S .D.N.Y. June 19, 2019).        Evidence that Defendant has had undisclosed

interests in foreign financial accounts in the past five years would be directly relevant to the

grand jury's investigation of Defendant's compliance with federal tax law.

       Therefore, the United States' motion to compel is granted.      Defendant is ordered to

comply with the Subpoena.

       SO ORDERED.

Dated: New York, New York
       May 20, 2020                                              Isl Kimba M. Wood
                                                                  KIMBA M. WOOD
                                                               United States District Judge




                                                  2
